Case: 3:19-fe-00131 Doc #: 1 Filed: 08/23/19 Page: 1 of 3 PAGEID #: 1




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

    UNITED STATES OF AMERICA                :      CASE NO. 3:19-mj-498

                 Plaintiff                  :

    vs.                                     :

    ETHAN KOLLIE                            :

                 Defendant                  :

    ______________________________________________________________

                             NOTICE OF APPEAL
    ___________________________________________________________________

          Now comes Defendant Ethan Kollie, by and through undersigned

    counsel providing notice of appeal to the Magistrate’s decision (DOC#16).




                                     Respectfully submitted,

                                     /s/Nicholas G. Gounaris
                                     Nicholas G. Gounaris (0064527)
                                     GOUNARIS ABBOUD CO.
                                     Co-Counsel for Defendant, Ethan Kollie
                                     130 W. Second Street, Suite 2000
                                     Dayton, Ohio 45402
                                     (937) 222-1515
                                     (937) 222-1224 fax
                                     nick@gafirm.com

                                     /s/Antony A. Abboud
                                     Antony A. Abboud (0078151)
                                     GOUNARIS ABBOUD CO.
Case: 3:19-fe-00131 Doc #: 1 Filed: 08/23/19 Page: 2 of 3 PAGEID #: 2




                                        Co-Counsel for Defendant, Ethan Kollie
                                        130 W. Second Street, Suite 2000
                                        Dayton, Ohio 45402
                                        (937) 222-1515
                                        (937) 222-1224 fax
                                        tony@gafirm.com

                           CERTIFICATE OF SERVICE

           I hereby certify that I will electronically file the foregoing with the
    Clerk of Court using the CM/ECF system, which will then send a
    notification of such filing to all parties of record.


                                        /s/Nicholas G. Gounaris
                                        Nicholas G. Gounaris (0064527)
Case: 3:19-fe-00131 Doc #: 1 Filed: 08/23/19 Page: 3 of 3 PAGEID #: 3
